Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are pending and are being examined on the merits.

Claim Rejections - 35 USC § 112
                Claims 1-2 and 4-13 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for using methods for treating acute rejection (AR) of a transplant in a subject comprising: (a) measuring expression levels of two or more genes selected from the group consisting of DIP2C, ENOSFI, FBXO21, KCTD6, PDXDC1, REXO2, HLA-E, and RAB31 in a biological sample from a subject having an organ transplant, wherein differential expression of two or more genes selected from the group consisting of DIP2C, ENOSFI, FBXO21, KCTD6, PDXDC1, REXO2, HLA-E, and RAB31, as compared to control, indicates the subject has an increased likelihood of AR of the transplant when differential expression identifies a genetic signature of said two or more genes wherein if one or more of DIP2C, ENOSF 1, FBXO21, KCTD6, PDXDC 1 or REXO2 are measured  downregulation is identified and wherein if one or more of HLA-E and RAB31 are measured upregulation is identified; and (b) administering an effective amount of corticosteroid or antibody therapy to the subject, does not reasonably provide enablement for using the full scope of the claimed methods such as methods for treating acute rejection (AR) of a transplant in a subject comprising: (a) measuring expression levels of two or more genes selected from the group consisting of DIP2C, ENOSFI, FBXO21, KCTD6, PDXDC1, REXO2, HLA-E, and RAB31 in a biological sample from a subject having an organ transplant, wherein differential expression of two or more genes selected from the group consisting of DIP2C, ENOSFI, FBXO21, KCTD6, PDXDC1, REXO2, HLA-E, and RAB31, as compared to control, indicates the subject has an increased likelihood of AR of the transplant; and (b) administering an effective amount of corticosteroid or antibody therapy to the subject.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
	Instant claim 1 encompasses any differential expression, i.e., higher or lower expression, while the specification sets forth that DIP2C, ENOSF 1, FBXO21, KCTD6, PDXDC 1 and REXO2 are downregulated, and wherein HLA-E and RAB31 are upregulated. Flechner (cited below) teaches the use of Affymetrix DNA microarrays to detect mRNA gene expression profiles of DIP2C, ENOSF1, FBXO21, PDXDC1, REXO2, HLA-E, and RAB31 which show similar changes in expression.  Therefore, when DIP2C, ENOSF 1, FBXO21, KCTD6, PDXDC 1 and REXO2 are upregulated, and HLA-E and RAB31 are downregulated the art does not teach that a subject has increased likelihood of AR and one would be subject to undue and/or unreasonable experimentation to determine how to treat AR when gene expression data does not indicate AR.
	In conclusion, upon careful and full consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the amount of guidance, direction, and exemplification disclosed in the specification, as filed, is not deemed sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 refers to the method of claim 2, however, it is unclear what specific method the claim refers to because the claim depends from itself. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 14 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Flechner et al., Kidney Transplant Rejection and Tissue Injury by Gene Profiling of Biopsies and Peripheral Blood Lymphocytes, (hereafter “Flechner”, published 09/2004).
Regarding instant claim 14, Flechner teaches the use of Affymetrix DNA microarrays to detect mRNA gene expression profiles, and of the genes on the chip, DIP2C, ENOSF1, FBXO21, PDXDC1, REXO2, HLA-E, and RAB31 were detected on the genechip using probes as claimed in instant claim 14.  The microarray is sold in a “kit” so the disclosure of the microarray anticipates claim 14 (pg. 3, Heading: Microarray analysis).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6-9, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Flechner et al., Kidney Transplant Rejection and Tissue Injury by Gene Profiling of Biopsies and Peripheral Blood Lymphocytes, (hereafter “Flechner”, published 09/2004), in view of Cooper J., Evaluation and Treatment of Acute Rejection in Kidney Allografts, (hereafter “Cooper”, IDS entered 04/30/21).
Regarding claims 1, 2, 4, 6, 7-9, 11 and 14, Flechner teaches a method for determining gene expression profiles for kidney biopsies in adult and pediatric transplant patients and kidneys undergoing acute rejection (pg. 1, abstract). Flechner teaches the use of Affymetrix DNA microarrays to detect mRNA gene expression profiles, and of the genes on the chip, DIP2C, ENOSF1, FBXO21, PDXDC1, HLA-E, and RAB31 were detected on the genechip (Flechner- NCBI Dataset Browser). Flechner teaches the administration of steroids for the treatment of acute rejection (Methods section under heading Patients). 
Flechner does not teach the gene expression profile as a method of treatment of acute rejection in a subject. Flechner does not teach the method described above for the treatment of T-cell mediated rejection (TCMR). Flechner does not teach the use of plasma-exchange therapy for the treatment of acute rejection. Flechner does not teach the combination therapy of immunoglobulin (Ig) and Rituximab.
 However, these deficiencies are made up for by Cooper.
Cooper teaches that tissue biopsy remains the gold standard for evaluation of immunologic graft damage and acute rejection (pg. 430, Abstract). Cooper also teaches that treatment of acute rejection with intravenous steroid remain the standard therapy for T-cell mediated rejection (pg. 430, Abstract). Cooper also teaches the use of plasma-exchange therapy in the treatment of acute rejection (pg. 435). Cooper also teaches the combined therapy of Ig and Rituximab for the treatment of antibody-mediated rejection treatment (pg. 435, 1st paragraph).
Regarding claims 1, 4, 6-9, 11, 12, 13 and 14, it would be obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the specific gene expression profile described by Flechner in the treatment of acute rejection as described by Cooper. The combination treatment of gene expression profile analysis combined with steroid therapy would result in more direct and targeted treatment of acute rejection in transplant patients, resulting in better patient outcomes (Flechner pg. 2, second paragraph). 
One would be motivated to combine the treatments described above, with reasonable expectation of success to combine the gene expression profiles of Flechner with the steroid treatment, plasma-exchange therapy and Ig and Rituximab combined therapy for the treatment of acute rejection in kidney transplant, as described by Cooper, because this would be expected to increase overall patient outcomes and survival. 
Claims 1, 5-9, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Flechner et al., Kidney Transplant Rejection and Tissue Injury by Gene Profiling of Biopsies and Peripheral Blood Lymphocytes, (hereafter “Flechner”, published 09/2004), in view of Shihab et al.,Transforming Growth Factor-Beta and Matrix Protein Expression in Acute and Chronic Rejection of Human Renal Allografts, (hereafter “Shihab”, published 1995). 
Regarding the claims, the method of gene expression is described above by Flechner. 
Flechner does not teach the method of protein expression profiling in kidney acute rejection. However, this deficiency is made up for by Shihab. Shihab teaches the method of evaluation 
of protein expression for specific proteins in acute rejection in human renal allografts. It would be obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Flechner with those of Shihab to evaluate protein expression profiles in acute rejection in kidney transplants. One would be motivated to do so with reasonable expectation of success because the teachings of Shihab show differences in protein expression via immunostaining in acute rejection in kidney transplants (pg. 286, Abstract).
Claims 1, 4, 6-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Flechner et al., Kidney Transplant Rejection and Tissue Injury by Gene Profiling of Biopsies and Peripheral Blood Lymphocytes, (hereafter “Flechner”, published 09/2004), in view of Crowson et al., Lymphocyte-depleting induction therapy lowers the risk of acute rejection in African American pediatric kidney transplant recipients, (hereafter “Crowson”, published 2016). 
The methods of gene expression analysis are described above by Flechner. 
Flechner does not teach the administration of antibody therapy comprising a lymphocyte-depleting antibody. 
However, this deficiency is made up for by Crowson. Crowson teaches the administration of lymphocyte depleting antibody in kidney transplant recipients (Abstract).  It would be obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Flechner with those of Crowson to combine gene expression analysis combined with lymphocyte depleting antibody because it has been shown to significantly reduce the risk of acute rejection (Abstract). One would be motivated to do so with reasonable expectation of success because the teachings of Flechner describe the method of gene expression analysis to predict acute rejection outcomes, combined with the teachings of Crowson, describing decreased risk of acute rejection with lymphocyte-depleting antibody. 
Conclusion
No Claims Allowed. Claim 3 is objected to for depending from a rejected claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREEN ATTARAN whose telephone number is (571)272-1345. The examiner can normally be reached M-Th 8am-5pm PST and every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHIREEN ATTARAN/Examiner, Art Unit 1643       

/Brad Duffy/Primary Examiner, Art Unit 1643